                         Case 20-11835-JTD              Doc 180        Filed 08/13/20        Page 1 of 12




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

         --------------------------------------------------------- x
                                                                   :
         In re:                                                    : Chapter 11
                                                                   :
         GLOBAL EAGLE ENTERTAINMENT                                : Case No. 20-11835 (JTD)
         INC., et al.,1                                            :
                                                                   : (Jointly Administered)
                             Debtors.                              :
                                                                   :
         --------------------------------------------------------- x

                  NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING ON
                               AUGUST 17, 2020 AT 11:00 A.M. (ET)

                        ANY PARTY WISHING TO PARTICIPATE IN THE HEARING
                        MUST APPEAR THROUGH BOTH COURTCALL AND ZOOM.

                                 TO APPEAR BY VIDEO CONFERENCE,
                         PARTIES SHOULD USE THE FOLLOWING INFORMATION:
                                     JOIN ZOOMGOVMEETING:

                          MEETING ID: https://debuscourts.zoomgov.com/j/1614247418
                                          PASSWORD: 842075

               PLEASE NOTE: AUDIO MUST BE MUTED IN ZOOM ONCE CONNECTED.
                 COURTCALL, LLC WILL PROVIDE THE AUDIO FOR THE HEARING.

                                       TO APPEAR TELEPHONICALLY,
                              PARTIES SHOULD CONTACT COURTCALL, LLC
                             AT 844-925-0626 TO REGISTER THEIR APPEARANCE.




         1
             The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number are:
             Global Eagle Entertainment Inc. (7800), Airline Media Productions Inc. (2314), Emerging Markets
             Communications, LLC (0735), Entertainment in Motion, Inc. (3908), Global Eagle Entertainment Operations
             Solutions, Inc. (3375), Global Eagle Services, LLC (7899), Global Eagle Telecom Licensing Subsidiary LLC
             (2547), IFE Services (USA), Inc. (2120), Inflight Productions USA, Inc. (8493), Maritime Telecommunications
             Network, Inc. (9974), MTN Government Services, Inc. (6069), MTN International, Inc. (8559), MTN License
             Corp. (0314), N44HQ, LLC (0570), Post Modern Edit, Inc. (6256), Row 44, Inc. (2959), and The Lab Aero, Inc.
             (9831). The Debtors’ address is 6080 Center Drive, Suite 1200, Los Angeles, California 90045.
26822574.4
                    Case 20-11835-JTD        Doc 180      Filed 08/13/20    Page 2 of 12




         MATTERS UNDER CERTIFICATION

         1.   Motion of Debtors for Entry of Interim and Final Orders (I) Establishing Record Date for
              Notice and Sell-Down Procedures for Transferring Claims Against the Debtors and (II)
              Granting Related Relief [D.I. 8, 7/22/20]

              Objection Deadline: August 10, 2020 at 4:00 p.m. (ET)

              Objections Received: None

              Related Documents:

                        A.   Interim Order (I) Establishing Record Date for Notice and Sell-Down
                             Procedures for Transferring Claims Against the Debtors and (II) Granting
                             Related Relief [D.I. 78, 7/23/20]

                        B.   Omnibus Notice of First Day Pleadings and Final Hearing Thereon [D.I. 89,
                             7/24/20]

                        C.   Notice of (I) Record Date for Notice and Sell-Down Procedures for Trading
                             in Claims Against the Debtors and (II) Final Hearing [D.I. 93, 7/24/20]

                        D.   Certification of Counsel [D.I. 173, 8/13/20]

              Status:        A certification of counsel has been filed. No hearing is required unless the
                             Court has questions.

         2.   Motion of Debtors for Entry of Interim and Final Orders (I) Prohibiting Utility Providers
              from Altering, Refusing, or Discontinuing Service, (II) Approving Proposed Adequate
              Assurance of Payment, (III) Establishing Procedures for Resolving Requests for Additional
              Assurance of Payment, and (IV) Granting Related Relief [D.I. 10, 7/22/20]

              Objection Deadline: August 10, 2020 at 4:00 p.m. (ET)

              Objections Received:

                        A.   Informal Comments from the Committee

                        B.   Informal Comments from the Ad Hoc DIP and First Lien Lender Group

              Related Documents:

                        A.   Interim Order (I) Prohibiting Utility Providers from Altering, Refusing, or
                             Discontinuing Service, (II) Approving Proposed Adequate Assurance of
                             Payment, (III) Establishing Procedures for Resolving Requests for
                             Additional Assurance of Payment, and (IV) Granting Related Relief [D.I.
                             80, 7/23/20]
26822574.4

                                                      2
                    Case 20-11835-JTD        Doc 180      Filed 08/13/20    Page 3 of 12




                        B.   Omnibus Notice of First Day Pleadings and Final Hearing Thereon [D.I. 89,
                             7/24/20]

                        C.   Certification of Counsel [D.I. 176, 8/13/20]

              Status:        A certification of counsel has been filed. No hearing is required unless the
                             Court has questions.

         3.   Motion of Debtors for Entry of Interim and Final Orders (I) Authorizing Debtors to Pay
              Certain Prepetition Taxes and Fees, and (II) Granting Related Relief [D.I. 11, 7/22/20]

              Objection Deadline: August 10, 2020 at 4:00 p.m. (ET)

              Objections Received:

                        A.   Informal Comments from the Committee

                        B.   Informal Comments from the Ad Hoc DIP and First Lien Lender Group

              Related Documents:

                        A.   Interim Order (I) Authorizing Debtors to Pay Certain Prepetition Taxes and
                             Fees and (II) Granting Related Relief [D.I. 81, 7/23/20]

                        B.   Omnibus Notice of First Day Pleadings and Final Hearing Thereon [D.I. 89,
                             7/24/20]

                        C.   Certification of Counsel [D.I. 175, 8/13/20]

              Status:        A certification of counsel has been filed. No hearing is required unless the
                             Court has questions.

         4.   Motion of Debtors for Entry of Interim and Final Orders (I) Authorizing Debtors to (A)
              Continue to Maintain their Insurance Policies and Programs and (B) Honor All Insurance
              Obligations, Including Obligations Under their Premium Finance Agreements, (II)
              Modifying Automatic Stay, and (III) Granting Related Relief [D.I. 12, 7/22/20]

              Objection Deadline: August 10, 2020 at 4:00 p.m. (ET), extended to August 14, 2020 at
                                  4:00 p.m. (ET) for the Committee

              Objections Received:

                        A.   Informal Comments from the Committee

                        B.   Informal Comments from the Chubb Companies

26822574.4

                                                      3
                    Case 20-11835-JTD        Doc 180      Filed 08/13/20    Page 4 of 12




                        C.   Informal Comments from the Ad Hoc DIP and First Lien Lender Group

              Related Documents:

                        A.   Interim Order (I) Authorizing Debtors to (A) Continue to Maintain Their
                             Insurance Policies and Programs and (B) Honor All Insurance Obligations,
                             Including Obligations Under their Premium Finance Agreements, (II)
                             Modifying Automatic Stay, and (III) Granting Related Relief [D.I. 82,
                             7/23/20]

                        B.   Omnibus Notice of First Day Pleadings and Final Hearing Thereon [D.I. 89,
                             7/24/20]

                        C.   Certification of Counsel [D.I. 174, 8/13/20]

              Status:        A certification of counsel has been filed. No hearing is required unless the
                             Court has questions.

         5.   Motion of Debtors for Entry of Interim and Final Orders (I) Authorizing Debtors to Pay
              Prepetition Claims of (A) Critical Vendors, (B) Lien Claimants, (C) 503(b)(9) Claimants,
              and (D) Foreign Vendors, (II) Confirming Administrative Expense Priority Status for
              Outstanding Prepetition Purchase Orders, and (III) Granting Related Relief [D.I 14,
              7/22/20]

              Objection Deadline: August 10, 2020 at 4:00 p.m. (ET), extended to August 14, 2020 at
                                  4:00 p.m. (ET) for the Committee

              Objections Received:

                        A.   Informal Comments from the Committee

              Related Documents:

                        A.   Interim Order (I) Authorizing Debtors to Pay Prepetition Claims of (A)
                             Critical Vendors, (B) Lien Claimants, (C) 503(b)(9) Claimants, and (D)
                             Foreign Vendors, (II) Confirming Administrative Expense Priority Status
                             for Outstanding Prepetition Purchase Orders, and (III) Granting Related
                             Relief [D.I. 84, 7/23/20]

                        B.   Omnibus Notice of First Day Pleadings and Final Hearing Thereon [D.I. 89,
                             7/24/20]

                        C.   Certification of Counsel [D.I. 178, 8/13/20]

              Status:        A certification of counsel has been filed. No hearing is required unless the
                             Court has questions.

26822574.4

                                                      4
                    Case 20-11835-JTD        Doc 180      Filed 08/13/20       Page 5 of 12




         6.   Debtors’ Motion for Entry of an Order Authorizing the Filing Under Seal of Proposed
              Debtor-in-Possession Financing Fee Letter [D.I. 66, 7/22/20]

              Objection Deadline: August 10, 2020 at 4:00 p.m. (ET)

              Objections Received: None

              Related Documents:

                        A.   Notice of Motion [D.I. 94, 7/24/20]

                        B.   [SEALED] Fee Letter [D.I. 103, 7/29/20]

                        C.   Notice of Filing of Redacted Debtor-in-Possession Financing Fee Letter
                             [D.I. 104, 7/29/20]

                        D.   Certificate of No Objection [D.I. 172, 8/13/20]

              Status:        A certificate of no objection has been filed. No hearing is required unless
                             the Court has questions.

         CONTESTED MATTERS GOING FORWARD

         7.   Motion of Debtors for Entry of Interim and Final Orders (I) Authorizing Debtors to (A)
              Continue Operating Existing Cash Management System, (B) Honor Certain Prepetition
              Obligations Related Thereto, (C) Maintain Existing Business Forms, and (D) Continue to
              Perform Intercompany Transactions, and (II) Granting Related Relief [D.I. 5, 7/22/20]

              Objection Deadline: August 10, 2020 at 4:00 p.m. (ET), extended to August 14, 2020 at
                                  4:00 p.m. (ET) for the Committee

              Objections Received:

                        A.   Informal Comments from the Committee

              Related Documents:

                        A.   Interim Order (I) Authorizing Debtors to (A) Continue Operating Existing
                             Cash Management System, (B) Honor Certain Prepetition Obligations
                             Related Thereto, (C) Maintain Existing Business Forms, and (D) Continue
                             to Perform Intercompany Transactions, and (II) Granting Related Relief
                             [D.I. 75, 7/23/20]

                        B.   Omnibus Notice of First Day Pleadings and Final Hearing Thereon [D.I. 89,
                             7/24/20]


26822574.4

                                                      5
                         Case 20-11835-JTD              Doc 180   Filed 08/13/20   Page 6 of 12




                  Status:           The Debtors are working to resolve certain of the objections and expect to
                                    submit a revised form of order under certification of counsel before the
                                    Hearing.

         8.       Motion of Debtors for Entry of Interim and Final Orders Authorizing Debtors to (I) Pay
                  Prepetition Workforce Obligations, (II) Maintain Compensation and Benefits Programs,
                  and (III) Granting Related Relief [D.I. 13, 7/22/20]

                  Objection Deadline: August 10, 2020 at 4:00 p.m. (ET), extended to August 14, 2020 at
                                      4:00 p.m. (ET) for the Committee

                  Objections Received:

                            A.      Informal Comments from the Office of the United States Trustee

                            B.      Informal Comments from the Committee

                            C.      Informal Comments from the Ad Hoc DIP and First Lien Lender Group

                  Related Documents:

                            A.      Interim Order Authorizing Debtors to (I) Pay Prepetition Workforce
                                    Obligations, (II) Maintain Compensation and Benefits Programs, and (III)
                                    Granting Related Relief [D.I. 83, 7/23/20]

                            B.      Omnibus Notice of First Day Pleadings and Final Hearing Thereon [D.I. 89,
                                    7/24/20]

                            C.      Supplemental Declaration of Christian M. Mezger in Support of Motion of
                                    Debtors for Entry of Interim and Final Orders Authorizing Debtors to (I)
                                    Pay Prepetition Workforce Obligations, (II) Maintain Compensation and
                                    Benefits Programs, and (III) Granting Related Relief [D.I. 107, 8/4/20]2

                  Status:           The Debtors are working to resolve certain of the objections and expect to
                                    submit a revised form of order under certification of counsel before the
                                    Hearing.

         9.       Motion of Debtors for Entry of Interim and Final Orders (I) Establishing Notice and
                  Hearing Procedures for Trading of Global Eagle Entertainment Inc. Equity Securities and
                  (II) Granting Related Relief [D.I. 9, 7/22/20]

                  Objection Deadline: August 10, 2020 at 4:00 p.m. (ET)

                  Objections Received:

         2
              The location of this declarant is Denver, CO.
26822574.4

                                                              6
                     Case 20-11835-JTD        Doc 180      Filed 08/13/20    Page 7 of 12




                         A.   Informal Comments from the Committee

                         B.   Nantahala Capital Management, LLC’s Objection to Motion of Debtors for
                              Entry of a Final Order (I) Establishing Procedures for Trading of Global
                              Eagle Entertainment Inc. Equity Securities, and (II) Granting Related
                              Permanent Injunctive Relief [D.I. 111, 8/6/20]

               Related Documents:

                         A.   Interim Order (I) Establishing Notice and Hearing Procedures for Trading
                              of Global Eagle Entertainment Inc. Equity Securities and (II) Granting
                              Related Relief [D.I. 79, 7/23/20]

                         B.   Omnibus Notice of First Day Pleadings and Final Hearing Thereon [D.I. 89,
                              7/24/20]

                         C.   Notice of Interim Order (I) Establishing Notice and Hearing Procedures for
                              Trading of Global Eagle Entertainment Inc. Equity Securities and (II)
                              Granting Related Relief [D.I. 92, 7/24/20]

                         D.   Reply of Debtors in Support of Motion of Debtors for Entry of Interim and
                              Final Orders (I) Establishing Notice and Hearing Procedures for Trading of
                              Global Eagle Entertainment Inc. Equity Securities and (II) Granting Related
                              Relief [D.I. 166, 8/12/20]

                         E.   Joinder and Reply of Ad Hoc DIP and First Lien Lender Group in Support
                              of Motion of Debtors for Entry of Interim and Final Orders (I) Establishing
                              Notice and Hearing Procedures for Trading of Global Eagle Entertainment
                              Inc. Equity Securities and (II) Granting Related Relief [D.I. 167, 8/12/20]

                         F.   Notice of Filing of Revised Proposed Final Order [D.I. 177, 8/13/20]

               Status:        The informal comments of the Committee have been resolved. This matter
                              will be going forward as to Nantahala Capital Management, LLC’s
                              objection.

         10.   Motion of Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors to
               Obtain Postpetition Financing, (II) Authorizing the Debtors to Use Cash Collateral, (III)
               Granting Liens and Providing Superpriority Administrative Expense Claims, (IV) Granting
               Adequate Protection, (V) Modifying Automatic Stay, (VI) Scheduling a Final Hearing, and
               (VII) Granting Related Relief [D.I. 40, 7/22/20]

               Objection Deadline: August 10, 2020 at 4:00 p.m. (ET)

               Objections Received:

26822574.4

                                                       7
                        Case 20-11835-JTD             Doc 180      Filed 08/13/20   Page 8 of 12




                           A.     Informal Comments from the Ad Hoc DIP and First Lien Lender Group

                           B.     Informal Comments from the DIP Agent

                           C.     Informal Comments from the Chubb Companies

                           D.     Statement and Reservation of Rights of Citizen Bank, National Association
                                  Concerning Debtors’ Motion for Entry of Interim and Final Orders (I)
                                  Authorizing the Debtors to Obtain Postpetition Financing, (II) Authorizing
                                  the Debtors to Use Cash Collateral, (III) Granting Liens and Providing
                                  Superpriority Administrative Expense Claims, (IV) Granting Adequate
                                  Protection, (V) Modifying Automatic Stay, (VI) Scheduling a Final
                                  Hearing, and (VII) Granting Related Relief [D.I. 128, 8/10/20]

                           E.     Objection of Official Committee of Unsecured Creditors to Motion of
                                  Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors
                                  to Obtain Postpetition Financing, (II) Authorizing the Debtors to Use Cash
                                  Collateral, (III) Granting Liens and Providing Superpriority Administrative
                                  Expense Claims, (IV) Granting Adequate Protection, (V) Modifying
                                  Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting
                                  Related Relief [D.I. 163, 8/12/20]

                 Related Documents:

                           A.     Declaration of Neil A. Augustine [Exhibit B to D.I. 40]3

                           B.     Interim Order (I) Authorizing the Debtors to Obtain Postpetition Financing,
                                  (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting Liens
                                  and Providing Superpriority Administrative Expense Claims, (IV) Granting
                                  Adequate Protection, (V) Modifying Automatic Stay, (VI) Scheduling a
                                  Final Hearing, and (VII) Granting Related Relief [D.I. 85, 7/23/20]

                           C.     Omnibus Notice of First Day Pleadings and Final Hearing Thereon [D.I. 89,
                                  7/24/20]

                 Status:          The informal comments of the Ad Hoc DIP and First Lien Lender Group,
                                  the DIP Agent and the Chubb Companies have been resolved. The Debtors
                                  expect to submit a revised form of final order before the Hearing. The
                                  Debtors also anticipate filing a reply to the objection of the Committee and
                                  a motion for leave to file a late reply. This matter will be going forward as
                                  an evidentiary hearing. The Debtors intend to file a witness list in advance
                                  of the Hearing.




         3
             The location of this declarant is New York, NY.
26822574.4

                                                               8
                    Case 20-11835-JTD        Doc 180      Filed 08/13/20    Page 9 of 12




         11.   Motion of Debtors for Entry of Orders (I) Authorizing and Approving Bidding Procedures,
               (II) Scheduling an Auction and a Sale Hearing, (III) Approving the Form and Manner of
               Notice Thereof, (IV) Establishing Notice and Procedures for the Assumption and
               Assignment of Certain Executory Contracts and Leases, and (V) Granting Related Relief
               [D.I. 95, 7/24/20]

               Objection Deadline: August 10, 2020 at 4:00 p.m. (ET), extended for the Committee to
                                   August 12, 2020 at 11:00 a.m. (ET)

               Objections Received:

                      A.     Limited Objection of the Chubb Companies to Motion of Debtors for Entry
                             of Orders (I) Authorizing and Approving Bidding Procedures, II)
                             Scheduling an Auction and a Sale Hearing, (III) Approving the Form and
                             Manner of Notice Thereof, (IV) Establishing Notice and Procedures for the
                             Assumption and Assignment of Certain Executory Contracts and Leases,
                             and (V) Granting Related Relief [D.I. 114, 8/7/20]

                      B.     Opposition to Motions of the Debtors for Entry of Order (I) Extending Time
                             to File (A) Schedules and Statements of Financial Affairs and (B) Rule
                             2015.3 Reports and (II) Granting Related Relief and for Entry of Orders (I)
                             Authorizing and Approving Bidding Procedures, (II) Scheduling an
                             Auction and a Sale Hearing, (III) Approving the Form and Manner of Notice
                             Thereof, (IV) Establishing Notice and Procedures for the Assumption and
                             Assignment of Certain Executory Contracts and Leases, and (V) Granting
                             Related Relief [D.I. 122, 8/10/20]

                      C.     Objection of Cigna Entities to Motion of Debtors for Entry of Order (I)
                             Extending Time to File (A) Schedules and Statements of Financial Affairs
                             and (B) Rule 2015.3 Reports and (II) Granting Related Relief and for Entry
                             of Orders (I) Authorizing and Approving Bidding Procedures, (II)
                             Scheduling an Auction and a Sale Hearing, (III) Approving the Form and
                             Manner of Notice Thereof, (IV) Establishing Notice and Procedures for the
                             Assumption and Assignment of Certain Executory Contracts and Leases,
                             and (V) Granting Related Relief [D.I. 123, 8/10/20]

                      D.     Limited Objection and Reservation of Rights of Paramount Pictures
                             Corporation to Debtors’ Sale Motion [D.I. 133, 8/10/20]

                      E.     Objection of the Official Committee of Unsecured Creditors to the Motion
                             of Debtors for Entry of Orders (I) Authorizing and Approving Bidding
                             Procedures, (II) Scheduling an Auction and a Sale Hearing, (III) Approving
                             the Form and Manner of Notice Thereof, (IV) Establishing Notice and
                             Procedures for the Assumption and Assignment of Certain Executory
                             Contracts and Leases, and (V) Granting Related Relief [D.I. 161, 8/12/20]


26822574.4

                                                      9
                         Case 20-11835-JTD             Doc 180        Filed 08/13/20   Page 10 of 12




                                             i)       Declaration of Michael J. Genereux in Support of Objection
                                                      of the Official Committee of Unsecured Creditors to
                                                      Debtors’ Motion for Approval of Bidding Procedures [D.I.
                                                      162, 8/12/20]4

                             F.     Informal Comments from Broward County, Florida

                   Related Documents:

                             A.     Declaration of Neil A. Augustine in Support of the Debtors' Motion for
                                    Entry of Orders (I) Authorizing and Approving Bidding Procedures, (II)
                                    Scheduling an Auction and a Sale Hearing, (III) Approving the Form and
                                    Manner of Notice Thereof, (IV) Establishing Notice Procedures for the
                                    Assumption and Assignment of Certain Executory Contracts and Leases,
                                    and (V) Granting Related Relief [D.I. 125, 8/10/20]5

                   Status:          The Debtors are working to resolve certain of the objections and expect to
                                    submit a revised form of order before the Hearing. The Debtors also
                                    anticipate filing a reply to the objection of the Committee and a motion for
                                    leave to file a late reply. This matter will be going forward as an evidentiary
                                    hearing. The Debtors intend to file a witness list in advance of the Hearing.

         12.       Motion of Debtors for Entry of Order (I) Extending Time to File (A) Schedules and
                   Statements of Financial Affairs and (B) Rule 2015.3 Reports and (II) Granting Related
                   Relief [D.I. 99, 7/27/20]

                   Objection Deadline: August 10, 2020 at 4:00 p.m. (ET)

                   Objections Received:

                             A.     Informal Comments from the Office of the United States Trustee

                             B.     BMG Rights Management (US) LLC’s Opposition to Motions of the
                                    Debtors for Entry of Order (I) Extending Time to File (A) Schedules and
                                    Statements of Financial Affairs and (B) Rule 2015.3 Reports and (II)
                                    Granting Related Relief and for Entry of Orders (I) Authorizing and
                                    Approving Bidding Procedures, (II) Scheduling an Auction and a Sale
                                    Hearing, (III) Approving the Form and Manner of Notice Thereof, (IV)
                                    Establishing Notice and Procedures for the Assumption and Assignment of
                                    Certain Executory Contracts and Leases, and (V) Granting Related Relief
                                    [D.I. 122, 8/10/20]



         4
               The location of this declarant is New York, NY.
         5
               The location of this declarant is New York, NY.
26822574.4

                                                                 10
                  Case 20-11835-JTD        Doc 180       Filed 08/13/20    Page 11 of 12




             Related Documents:

                       A.   Notice of Filing of Revised Proposed Order [D.I. 179, 8/13/20]

             Status:        The informal comments of the Office of the United States Trustee have been
                            resolved. This matter will be going forward.


                            [Remainder of page intentionally left blank]




26822574.4

                                                    11
                    Case 20-11835-JTD   Doc 180       Filed 08/13/20   Page 12 of 12




        Dated: August 13, 2020           YOUNG CONAWAY STARGATT & TAYLOR, LLP
               Wilmington, Delaware
                                         /s/ Kara Hammond Coyle
                                         Michael R. Nestor (No. 3526)
                                         Kara Hammond Coyle (No. 4410)
                                         Betsy L. Feldman (No. 6410)
                                         Rodney Square
                                         1000 North King Street
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 571-6600
                                         Facsimile: (302) 571-1253
                                         Email: mnestor@ycst.com
                                                 kcoyle@ycst.com
                                                 bfeldman@ycst.com

                                         -and-

                                         LATHAM & WATKINS LLP

                                         George A. Davis (admitted pro hac vice)
                                         Madeleine C. Parish (admitted pro hac vice)
                                         885 Third Avenue
                                         New York, New York 10022
                                         Telephone: (212) 906-1200
                                         Facsimile: (212) 751-4864
                                         Email: george.davis@lw.com
                                                madeleine.parish@lw.com

                                         -and-

                                         Ted A. Dillman (admitted pro hac vice)
                                         Helena G. Tseregounis (admitted pro hac vice)
                                         Nicholas J. Messana (admitted pro hac vice)
                                         355 South Grand Avenue, Suite 100
                                         Los Angeles, California 90071
                                         Telephone: (213) 485-1234
                                         Facsimile: (213) 891-8763
                                         Email: ted.dillman@lw.com
                                                helena.tseregounis@lw.com
                                                nicholas.messana@lw.com

                                         Proposed Counsel for Debtors and Debtors in Possession




26822574.4

                                                 12
